 Case: 1:20-cv-00251-TSB-KLL Doc #: 18 Filed: 09/30/20 Page: 1 of 1 PAGEID #: 104




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 DERRICK SWEETING,                              :    Case No. 1:20-cv-251
                                                :
         Plaintiff,                             :    Judge Timothy S. Black
                                                :    Magistrate Judge Karen L. Litkovitz
 vs.                                            :
                                                :
 WARDEN RICHARD ERDOS,                          :
                                                :
         Defendant.                             :
                                                :

                           DECISION AND ENTRY
               ADOPTING THE REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 17)

        This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge

reviewed the pleadings filed with this Court and, on August 20, 2020, submitted a Report and

Recommendation. (Doc. 17). No objections were filed.

        As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has reviewed

the comprehensive findings of the Magistrate Judge and considered de novo all of the

filings in this matter. Upon consideration of the foregoing, the Court does determine that the

Report and Recommendation (Doc. 17) should be and is hereby ADOPTED in its entirety.

        Accordingly, for the reasons stated above:

        1) Plaintiff’s motion for transfer from the Southern Correctional Facility to a
           different prison facility (Doc. 16) is DENIED.

        IT IS SO ORDERED.

Date:       9/30/2020                                            s/Timothy S. Black
                                                               Timothy S. Black
                                                               United States District Judge
